DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2022 was considered by the examiner.

Response to Amendment
The amendment filed 21 October 2022 has been entered. Claims 1-5 remain pending in this application.  Claim 1 has been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 21 July 2022. 

Response to Arguments
Applicant's arguments filed 21 October 2022 have been fully considered but are not persuasive.
Applicant has first argued that the space transformer 4 of Nakamura should not be considered the claimed interposer because Nakamura teaches an interposer as element 5.  The Examiner respectfully disagrees.  As understood in the art, an interposer, is an electrical interface routing between two connections.  The space transformer 4 of Nakamura serves as an electrical interface between elements 1 and 5.  Therefore, element 4 of Nakamura is considered an interposer as claimed.
Applicant has further argued that in view of Nakamura, a person of ordinary skill in the art would not be motivated to make the probe holder 1 and space transformer 4 of Nakamura out of the same material as the test object.  The Examiner respectfully disagrees.  As noted by the Applicant, Nakamura teaches the elements 1 and 4 are made of a ceramic having the same thermal expansion coefficient as a silicon wafer.  The Examiner further notes that Nakamura teaches the ceramic material from which elements 1 and 4 are made includes silicon (see para [0032-0037] – silicon oxide)  Therefore the elements 1 and 4 of Nakamura are also made from silicon which is the same material as the test object is made from.  Claim 1 only recites that “the adapter board and the test object are made of the same material.”  Since silicon is included in making both the probe holder 1 and silicon test wafer, they are considered to be made of the same material.  This limitation is considered to be anticipated by Nakamura.  
Regarding dependent claims 2-5, the Applicant has relied upon similar arguments set forth with respect to claim 1.  These arguments have been considered but are not persuasive for at least the reasons set forth above.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitation “the same material” lacks adequate antecedent basis and should read --a same material--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the material property includes…” renders the claim indefinite as “the material property” lacks adequate antecedent basis.  No material properties are claimed in claim 1 on which claim 4 depends.  It is unclear what element of claim 1 is considered to have the recited material properties of claim 4.  For examination it was assumed that the adapter board and the test object are considered to have the material properties referred to in claim 4.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. US 2013/0115416 (Nakamura).
Regarding claim 1, Nakamura teaches (Figs. 6-7) probe card device, comprising: 
a circuit substrate (see Fig. 6 - wiring substrate 6); 
an interposer (see Fig. 6 - space transformer 4) coupled to the circuit substrate (see Fig. 6 - space transformer 4 coupled to wiring substrate 6); 
an adapter board (see Fig. 6 - probe holder 1) directly coupled to the interposer (see Fig. 6 - probe holder 1 coupled to space transformer 4) and not in contact with the circuit board (see Fig. 6 - probe holder 1 does not contact wiring substrate 6); and 
a probe assembly ( see Fig. 7 – probes 3 shown in Fig. 6 includes plurality of needled shaped members 32 to contact wafer 9) including a plurality of probes (plurality of needle shaped members 32), the probe assembly being coupled to the adapter board (needle shaped members 32 coupled to probe holder 1), the probe assembly being electrically connected to the circuit board through the interposer and the adapter board (see Fig. 6-7 – needle shaped members 32 coupled to wiring of substrate 6 through probe holder 1 and elements of probe 3 including members 32, 33 and space transformer 4), one terminal of each of the probes being electrically connected to the circuit substrate (each terminal of needle shaped member 32 is connected to substrate 6), another terminal of each of the probes being in contact with a test object (needle shaped member 32 for contact with device under test 9 as shown in Fig. 7), wherein the interposer, the adapter board and the test object are made of the same material (see para [0032-0037] – probe holder 1 and space transformer 4 of the probe card are a ceramic material including silicon from the incorporated silicon oxide, which is the same material as the silicon test object 9 is made from).
Regarding claim 2, Nakamura teaches (Figs. 6-7) the probe card device according to claim 1, wherein the interposer (space transformer 4) and the adapter board (probe holder 1) are integrally formed (see Fig. 6 – transformer 4 and holder 1 are integrally formed).
Regarding claim 3, Nakamura teaches (Figs. 6-7) the probe card device according to claim 1, wherein the probe assembly includes a vertical probe (see Fig. 7 – probe 3 includes vertical needle shaped members 32).
Regarding claim 4, Nakamura teaches (Figs. 6-7) the probe card device according to claim 1, wherein the material property includes a hardness, a ductility, an electrical conductivity or a coefficient of thermal expansion (see para [0060] – probe holder 1 and also space transformer 4 of the probe card are made from the ceramic material which has the same thermal expansion as that of silicon test object 9 per para [0020-0021, 0045, 0050, 0055-0056].  See 112b rejection above.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US 2013/0115416 (Nakamura) in view of Yamagishi et al. US 2021/0188714 (Yamagishi).
Regarding claim 5, Nakamura teaches the probe card device according to claim 1, wherein the interposer and the adapter board each are made of a ceramic (see abstract and para [0060]).
Nakamura does not teach the interposer and the adapter board are made of silicon nitride, aluminum nitride, silicon carbide, zinc oxide, gallium nitride or gallium arsenide. 
Yamagishi teaches a ceramic made of silicon nitride, aluminum nitride, silicon carbide, zinc oxide, gallium nitride or gallium arsenide (see para [0017-0030] – ceramic with same thermal expansion of silicon, is made of at least silicon nitride).
The prior art reference teaches all of the claimed elements.  The difference between the prior art and the claimed invention is using an interposer and adaptor board made of silicon nitride, aluminum nitride, silicon carbide, zinc oxide, gallium nitride or gallium arsenide rather than other ceramic materials.  One of ordinary skill in the art would have recognized that the ceramic material taught by Nakamura and the ceramic material formed from silicon nitride as taught by Yamagishi were known equivalents for providing a material with a similar thermal expansion coefficient as that of a silicon wafer.  It would have been obvious to one of ordinary skill in the art to substitute the ceramic taught by Nakamura to be a ceramic made of at least silicon nitride as taught by Yamagishi in order to achieve the predictable results of having a probe card element that is mechanically stable and has similar thermal expansion coefficients as silicon to maintain accurate probing under various thermal conditions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858